May 7, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
  CHCA BAYSHORE, L.P. D/B/A EAST HOUSTON REGIONAL MEDICAL
                       CENTER, Appellant

NO. 14-12-00928-CV                          V.

                       ROSALVA SALAZAR, Appellee
                     ________________________________

       This cause, an appeal from the interlocutory order in favor of appellee,
Rosalva Salazar, signed, September 14, 2012, was heard on the transcript of the
record. We have inspected the record and find error. We therefore order the
interlocutory order of the court below REVERSED and REMAND the cause for
proceedings in accordance with the court’s opinion.

      We further order that all costs incurred by reason of this appeal be paid by
appellee, Rosalva Salazar.

      We further order this decision certified below for observance.